Title: Auditor’s Report on the Purchase of Thomas Jefferson’s Library, 21 February 1816
From: Harrison, Richard,Anderson, Joseph
To: 


          
            Treasury Department Auditors Office Februy 21st 1816
          
          No 31.537.
          I have examined and adjusted an Account between the United States and Thomas Jefferson in relation to the Sale of his Library, and find that he is chargeable on said account
          To Treasury Warrants for amount of the following issued in his favorViz
          
            
              No
               8584 dated 21 April 1815
              ✓
              8580
            
            
              
              8585〃〃〃〃
              ✓
              4870
            
            
              
              8611〃4May〃
              ✓
              10500
            
            
              
              Dollars  ✓ 23950
            
          
          I also find that he is entitled to Credit on said account 
          By Amount of the Purchase of his Library as Authorised by Act of Congress of the 30th of Januy 1815Dollars ✓ 23950
          As appears from the Statement and Vouchers herewith transmitted for the decision of the Comptroller of the Treasury thereon
          R. Harrison Auditor
         